ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that THEODORE M. FIESCHKO of WEST ORANGE, who was admitted to the bar of this State in 1982, be publicly reprimanded for violating RPC 1.1(a) (gross negligence), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.5(b) (failure to set forth in writing the basis of fee), RPC 8.4(c) (misrepresentation to client of status of matter), and further recommending that respondent be required to practice under the supervision of a proctor for a period of one year, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review are adopted and THEODORE M. FIESCHKO is hereby publicly reprimanded; and it is further
ORDERED that respondent practice under the supervision of a proctor for a period of one year, pursuant to Administrative Guideline No. 28; and it is further
ORDERED that respondent provide the Office of Attorney Ethics with the name of his proposed supervisor within thirty days of the filing date of this Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.